 



Exhibit 10.1
AMENDMENT C
To
COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
(hereinafter “CRADA”) No. ORNL00-0579
Development of an Economically Attractive Gas Centrifuge Machine and Enrichment
Process
By and Between
UT-Battelle, LLC
Under its U. S. Department of Energy (DOE) Contract No. DE-AC05-00OR22725
(hereinafter “Contractor”)
And
USEC Inc. (hereinafter “Participant”)
This Amendment C to CRADA No. ORNL00-0579 by and between the Contractor and the
Participant is made effective on the latter date of approval by the DOE or the
date of full execution of the Amendment by and between the Contractor and
Participant. The Contractor and the Participant being hereinafter jointly
referred to as the “Parties.”
WHEREAS, the Parties hereby desire to amend said CRADA original approved by DOE
on June 30, 2000, with an effective date of October 1, 2000, as amended on
June 23, 2002 with an effective date of July 12, 2002, and on September 10, 2002
with an effective date of September 11, 2002.
WHEREAS, the Parties hereby desire to amend said CRADA by revising and
increasing the total estimated funding of the CRADA and increase the funds-in
contribution.
THEREFORE, the Parties hereto agree to be bound as follows:
A. ARTICLE III: TERM, FUNDING AND COST, paragraph B is deleted in its entirety
and substitute in lieu thereof the following paragraph B.
“B. The total value of this CRADA is $136,000,000. The Participant’s estimated
contribution to this effort is $136,000,000 (with $34,680,000 of that amount
being total funds-in to ORNL). The Government’s estimated contribution, which is
provided through the Contractor’s contract with DOE, is $0. Additional, the
Participant’s funds-in contribution is usually subject to Federal Administrative
Charges in the amount of three (3) percent (3%). This charge for Participant has
been waived by authority of blanket pricing exception listed in a memo from the
DOE CFO dated October 25, 2002. The total authorized amount to be expended by
the Contractor cannot exceed $34,680,000 with is funds-in from the Participant.”

 



--------------------------------------------------------------------------------



 



Amendment C to CRADA No. ORNL00-0579
B. ARTICLE XXVII: NOTICES, paragraph B Contractor information is revised to read
as follows:

     
          Contractor:
   
          Frank V. Damiano
  Telephone:
          Group Leader, Sponsored Research Programs
  (865) 576-2967
          Technology Transfer & Economic Development
   
          UT-Battelle, LLC
  Facsimile No:
          P. O. Box 2008, MS-6196
  (865) 241-6096
          Oak Ridge, TN 37830-6196
  E-Mail
           
  damianofv@ornl.gov

All other terms of the CRADA remain unchanged. This Amendment shall be effective
on the later of the dates of: (1) the signatures below or, (2) until approved by
DOE.
IN WITNESS WHEREOF, the Parties have executed two originals of this Amendment
through their duly authorized representatives.

          FOR CONTRACTOR:    
By:
Name:
  /s/ Casey Porto
 
 Casey Porto, Director    
Title:
  Technology Transfer    
Date:
  2-28-07    
           
        FOR PARTICIPANT:    
 
       
By:
Name:
  /s/ Robert S. Eby
 
 Robert S. Eby   /s/ John K. Welch
President and CEO
Title:
  Director, ACEMP   Approved Feb. 23, 2007
Date:
  2-12-07    

Page 2 of 2